                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 LOGAN DERNOSHEK, on behalf of             )
 himself and all others similarly          )
 situated,                                 )
                                           )
                      Plaintiff,           )
                                           )
               v.                          )                  1:21-CV-56
                                           )
 FIRSTSERVICE RESIDENTIAL,                 )
 INC., et al.,                             )
                                           )
                                           )
                      Defendants.          )


                     MEMORANDUM OPINION AND ORDER

Catherine C. Eagles, District Judge.

       The plaintiff, Logan Dernoshek, seeks to remand this putative class action to state

court. This court has subject matter jurisdiction over this class action, which has more

than 100 class members, an amount in controversy exceeding $5,000,000, and minimally

diverse parties. Mr. Dernoshek has not established that the “local controversy” exception

applies. The motion to remand will be denied.

                         CLAIMS AND ISSUES PRESENTED

       Mr. Dernoshek filed suit against the defendants in the Superior Court of North

Carolina. See Doc. 3. He brings numerous state law claims arising out of fees the

defendants charged him to confirm that he was not delinquent in his homeowner’s

association fees when he sold his residence.




      Case 1:21-cv-00056-CCE-JLW Document 32 Filed 03/19/21 Page 1 of 9
       Specifically, he asserts that the defendants violated three North Carolina statutes:

(1) a North Carolina statute prohibiting transfer fee covenants, N.C. Gen. Stat § 39A-1 et

seq., Doc. 3 at ¶¶ 144–54; (2) the North Carolina Unfair and Deceptive Trade Practices

Act, N.C. Gen. Stat. § 75-1.1 et seq., Doc 3 at ¶¶ 155–63; and (3) the North Carolina

Debt Collection Act, N.C. Gen. Stat. § 75-50 et seq., Doc. 3 at ¶¶ 173–94. He also

asserts North Carolina common law claims for negligent misrepresentation, Doc. 3 at ¶¶

164–72, unjust enrichment, id. at ¶¶ 195–200, and civil conspiracy. Id. at ¶¶ 211–16.

Finally, he asks for a declaratory judgment that the fees charged are illegal transfer fees

in violation of N.C. Gen. Stat. § 39A-1 et seq. Doc. 3 at ¶¶ 201–10. Mr. Dernoshek

seeks certification of a class comprised of “[a]ll individuals who were charged and paid

Resale Fees to FirstService for property sales in North Carolina,” and of a subclass of

“[a]ll individuals who paid Resale Fees to FirstService and HomeWise for property sales

in North Carolina.” Id. at ¶ 133.

       After NextLevel Association Solutions, Inc., d/b/a/ HomeWiseDocs.com, was

named as a defendant in the amended complaint, it removed the case to the Middle

District pursuant to the Class Action Fairness Act, 28 U.S.C. § 1332(d). See Doc. 1 at ¶

9. In his motion to remand, Mr. Dernoshek contends that HomeWise has not met the

amount in controversy required for CAFA removal and that the “local controversy”

exception applies. See Doc. 22 at 3. After HomeWise filed evidence in support of the

amount in controversy, Mr. Dernoshek implicitly conceded subject matter jurisdiction

under CAFA, see Doc. 29 at 14, ignoring the issue in his reply brief and addressing only

the issue of whether the local controversy exception applies.

                                                2



      Case 1:21-cv-00056-CCE-JLW Document 32 Filed 03/19/21 Page 2 of 9
                            DISCUSSION AND FINDINGS

       The Class Action Fairness Act of 2005 “gives federal courts jurisdiction over

certain class actions, defined in § 1332(d)(1), if the class has more than 100 members, the

parties are minimally diverse, and the amount in controversy exceeds $5 million.” Dart

Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 84–85 (2014); see 28 U.S.C.

§§ 1332(d)(2), (5)(B). When a plaintiff files suit in state court and the defendant seeks to

adjudicate the matter in federal court through CAFA removal, the defendant carries the

burden of alleging in the notice of removal and, if challenged, demonstrating the court's

jurisdiction over the matter. See Dart Cherokee, 574 U.S. at 88–89; Ellenburg v. Spartan

Motors Chassis, Inc., 519 F.3d 192, 200 (4th Cir. 2008) (“The party seeking removal

bears the burden of demonstrating that removal jurisdiction is proper.”) (cleaned up).

       A defendant filing a notice of removal under 28 U.S.C. § 1446(a) need

only include a plausible allegation that the amount in controversy exceeds the

jurisdictional threshold. Dart Cherokee, 574 U.S. at 89. But when removal is

challenged, the removing party bears the burden of producing evidence establishing the

amount in controversy by a preponderance of the evidence. Id. at 88–89 (citing §

1446(c)(2)(B)).

       Here, it is undisputed that the class has more than 100 members and that the

parties are minimally diverse. See Doc. 22; Doc. 27 at 6; Doc. 29 at 6. HomeWise

plausibly alleged that the amount in controversy exceeded the jurisdictional threshold, see

Doc. 1 at ¶¶ 15–23. When challenged by Mr. Dernoshek in the motion to remand, see

Doc. 22, HomeWise provided evidence demonstrating that the amount in controversy

                                               3



      Case 1:21-cv-00056-CCE-JLW Document 32 Filed 03/19/21 Page 3 of 9
exceeded $5,000,000. See Doc. 27-1. Mr. Dernoshek has not disputed that evidence nor

offered any evidence to the contrary.

       For jurisdictional purposes only, the Court finds by the preponderance of the

evidence that there are over 100 class members and likely to be at least 8,000 class

members, that the parties are minimally diverse, and that the amount in controversy is

well over $5,000,000. Specifically, Mr. Dernoshek is seeking thousands of dollars in

actual, statutory, treble, and punitive damages for each class member. Indeed, Mr.

Dernoshek alleges each class member is entitled to up to $4,000 on the Debt Collection

Act claim, Doc. 3 at p. 38 ¶ 4, which results in well over $5,000,000 in controversy on

that claim alone. The Court has subject matter jurisdiction under 28 U.S.C. § 1332(d)(2).

       Mr. Dernoshek contends that the case is subject to mandatory remand under the

“local controversy” exception to CAFA jurisdiction in § 1332(d)(4)(A). See, e.g., Doc.

22 at 6. Mr. Dernoshek, as the party seeking remand, has the burden of proving that this

exception applies. See Dominion Energy, Inc. v. City of Warren Police & Fire Ret. Sys.,

928 F.3d 325, 335–36 (4th Cir. 2019); Eakins v. Pella Corp., 455 F. Supp. 2d 450, 452

(E.D.N.C. 2006); Laws v. Priority Tr. Servs. of N.C., L.L.C., No. 3:08-CV-103, 2008 WL

3539512, at *4 (W.D.N.C. Aug. 11, 2008).

       By statute, a party seeking to invoke this exception must show that:

       (1)    more than two-thirds of the members of the proposed plaintiff class
              are citizens of the state where the suit was filed originally;

       (2)    at least one defendant
              (a)     is a defendant from whom members of the plaintiff class
                      are seeking “significant relief,”


                                              4



      Case 1:21-cv-00056-CCE-JLW Document 32 Filed 03/19/21 Page 4 of 9
              (b)    is a defendant whose conduct “forms a significant basis”
                     for the proposed plaintiff class's claims, and
              (c)    is a citizen of the state in which the action originally was
                     filed;

       (3)    the principal injuries stemming from the conduct alleged in the
              complaint occurred in the state where the action was filed originally;
              and

       (4)    in the three years before the filing of the class action complaint, no
              other similar class action was filed against any of the defendants on
              behalf of the same or other class.

See Quicken Loans Inc. v. Alig, 737 F.3d 960, 964 (4th Cir. 2013); accord Vodenichar v.

Halcon Energy Props., Inc., 733 F.3d 497, 506–07 (3d Cir. 2013). If this exception

applies, then the Court is “required to decline to exercise jurisdiction over the action and

remand it to state court.” Quicken Loans, 737 F.3d at 964.

       Mr. Dernoshek has shown, without dispute by HomeWise, that all but two of these

requirements have been met. For purposes of this order, the Court finds by the

preponderance of the evidence that at least one defendant, FirstService, is a citizen of

North Carolina, the state in which the action was originally filed; that FirstService’s

conduct forms a significant basis for the claims asserted; that Mr. Dernoshek seeks

significant relief from FirstService, the local defendant; and that the principal injuries

occurred in North Carolina. This leaves two requirements for consideration: the two-

thirds-citizenship requirement and the no-other-class-action requirement.

       It is not at all clear that Mr. Dernoshek has shown that over two-thirds of the

putative class are citizens of North Carolina. The putative class is not limited by




                                                5



      Case 1:21-cv-00056-CCE-JLW Document 32 Filed 03/19/21 Page 5 of 9
definition to North Carolina residents or citizens,1 and Mr. Dernoshek did not initially

offer any evidence in support of this assertion.2 In his reply brief, he relies on census

data, but there appears to be a circuit split as to whether this can be adequate evidence to

show citizenship for CAFA exception purposes. See Smith v. Marcus & Millichap, Inc.,

No. 18-14797, 2021 WL 939184, at *1 (11th Cir. Mar. 12, 2021) (holding that “studies,

surveys, and census data” that “do not directly involve the plaintiffs in this case” are not

sufficient to establish that a certain percentage of the plaintiff class are citizens of a

particular state); Hollinger v. Home State Mut. Ins., 654 F.3d 564, 572 (5th Cir. 2011)

(considering census evidence).

       The Court need not resolve this question because it is undisputed that another class

action has been filed within the relevant time “asserting the same or similar factual




   1
      Several circuit courts have recognized that class-action plaintiffs can prove that two-thirds
of the putative class are citizens of a certain state by limiting the class definition to citizens of
that state. See Smith v. Marcus & Millichap, Inc., No. 18-14797, 2021 WL 939184, at *8 (11th
Cir. Mar. 12, 2021) (collecting cases).
   2
      Mr. Dernoshek asserted that because the class members are individual sellers of North
Carolina residential real estate, the Court can presume that they were residents and thus citizens
of North Carolina. The second inference is probably fair: If the individual class members are
residents of North Carolina, the Court might be able to presume they are citizens of North
Carolina. See Mason v. Lockwood, Andrews & Newnam, P.C., 842 F.3d 383, 392 (6th Cir.
2016); but see Smith, 2021 WL 939184, at *10 (rejecting the view that proof of residency alone
is enough to prove citizenship for the local controversy exception). But there is nothing to show
that the sellers are residents of North Carolina. No doubt some, maybe even many, did reside in
the homes that they sold and which were subject to the fees charged by the defendants. But
some, perhaps many, might have been landlords, and some, perhaps many, might have moved
out of state before selling the property. The citizenship inquiry under the local controversy
exception is to be “practical and reasonable,” Hollinger v. Home State Mut. Ins., 654 F.3d 564,
572 (5th Cir. 2011), but that is not a license to speculate or guess. See Smith, 2021 WL 939184
at *9 (noting that courts “cannot rely only on a series of purportedly reasonable inferences to
determine citizenship” and collecting cases).
                                                    6



       Case 1:21-cv-00056-CCE-JLW Document 32 Filed 03/19/21 Page 6 of 9
allegations against any of the defendants on behalf of the same or other persons.” 28

U.S.C. § 1332(d)(4)(A)(ii). Specifically, another individual seller of real property has

filed the same claims against HomeWise in Carpenter v. William Douglas Management,

Inc., No. 3:21-cv-00019-RJC-DCK, Doc. 1-3 (W.D.N.C. Jan. 13, 2021). See generally

Doc. 27-2.

       In that case, Susan Carpenter has brought claims against HomeWise and others

arising out of the imposition of exactly the same fees as those at issue here. She asserts

those claims on behalf of herself and others in a putative class. And those claims are

virtually identical; she, like Mr. Dernoshek, asserts claims for violation of (1) a North

Carolina statute prohibiting transfer fee covenants, N.C. Gen. Stat. § 39A-1, et seq.,

Doc.27-2 at ¶¶ 145–56; (2) the North Carolina Unfair and Deceptive Trade Practices Act,

N.C. Gen. Stat. § 75-1.1 et seq., Doc 27-2 at ¶¶ 157–65; and (3) the North Carolina Debt

Collection Act, N.C. Gen. Stat. § 75-50 et seq., Doc. 27-2 at ¶¶ 175–96. She also asserts

common law claims under North Carolina law for negligent misrepresentation, Doc. 27-2

at ¶¶ 166–74; unjust enrichment, id. at ¶¶ 197–202; and civil conspiracy, id. at ¶¶ 213–18.

Finally, she asks for a declaratory judgment that the fees charged are illegal transfer fees

in violation N.C. Gen. Stat. § 39A-1 et seq., Doc. 27-2 at ¶¶ 203–12.

       As to HomeWise, these claims are based on the same facts as here: that

HomeWise charged unreasonable fees in exchange for a small service provided to class

members for home closings in North Carolina. The Court finds by a preponderance of

the evidence that another class action has been filed within the relevant time asserting the

same or similar factual allegations against HomeWise on behalf of the same or other

                                               7



      Case 1:21-cv-00056-CCE-JLW Document 32 Filed 03/19/21 Page 7 of 9
persons. Therefore, the local controversy exception does not apply and remand is not

required.

       Mr. Dernoshek contends that the “other-class-action” requirement should be read

as limited to other class actions in other states, not to other in-state class actions. While

there is some support in the case law for this position, see Logan v. CLUB Metro USA

LLC, No. CV 15-6773 (JLL), 2015 WL 7253935, at *2–*4 (D.N.J. Nov. 17, 2015), the

better-reasoned view is to the contrary. See Davenport v. Lockwood, Andrews &

Newnam, Inc., 854 F.3d 905, 909–10 (6th Cir. 2017); Carter v. CIOX Health, LLC, 260

F. Supp. 3d 277, 286–87 (W.D.N.Y. 2017).

       The statute says what it says very clearly: If another “class action has been filed

asserting the same or similar factual allegations against any of the defendants on behalf of

the same or other persons,” the exception does not apply. 28 U.S.C. § 1332(d)(4)(A)(ii).

As a settled principle, “unless there is some ambiguity in the language of a statute, a

court's analysis must end with the statute's plain language.” Hillman v. I.R.S., 263 F.3d

338, 342 (4th Cir. 2001). There is no ambiguity in the statute’s language, which is

neither absurd nor demonstrably at odds with clearly expressed congressional intent. See

id.; accord In re Sunterra Corp., 361 F.3d 257, 265 (4th Cir. 2004).

       Mr. Dernoshek also points out that the defendants do not completely overlap, so

the factual allegations are not identical. That is so; the cases involve different property

management companies that assessed some of the fees at issue. Compare Doc. 3 at ¶ 13

(identifying defendant FirstService as the property management company) with Doc. 27-

2 at ¶¶ 14–15, 17) (identifying Williams Douglas Property Management as the property

                                                8



      Case 1:21-cv-00056-CCE-JLW Document 32 Filed 03/19/21 Page 8 of 9
management company in Carpenter). But the statute does not say that the factual

allegations must be identical. It says that remand is required if the other class action

asserts “the same or similar factual allegations against any of the defendants.” 28 U.S.C.

1332(d)(4)(A)(ii). The factual allegations against HomeWise in Carpenter are “the same

or similar” as the allegations against HomeWise in this case. Compare Doc. 3 at ¶¶ 13,

24–26, 37–46 (detailing facts as to HomeWise in this case) with Doc. 27-2 ¶¶ 17, 21, 36–

42 (detailing facts as to HomeWise in Carpenter complaint).

       The Court has subject matter jurisdiction pursuant to CAFA. The “local

controversy” exception does not apply. The motion to remand will be denied.

       It is ORDERED that the plaintiff’s motion to remand to state court, Doc. 21, is

DENIED. HomeWise’s motion to file a sur-reply, Doc. 31, is DENIED as moot. The

motions to dismiss, Docs. 19, 23, remain pending subject to completion of the briefing.

      This the 19th day of March, 2021.




                                           __________________________________
                                            UNITED STATES DISTRICT JUDGE




                                                9



      Case 1:21-cv-00056-CCE-JLW Document 32 Filed 03/19/21 Page 9 of 9
